Citation Nr: 9924775	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-40 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a nervous disorder to 
include schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



REMAND

The veteran had active service from April 1989 to April 1991.  
This case initially came before the Board of Veterans' 
Appeals (Board) as a result of a rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida.

This claim was remanded by the Board twice before for 
additional development.  In January 1998, and again in 
January 1999.  After the first remand, the veteran was sent a 
letter in February 1998, requesting assistance in obtaining 
additional evidence. It does not appear that a response was 
received by the VA, or that the notification letter was 
returned as undeliverable.  In addition the veteran failed to 
report for scheduled VA examinations in June and July 1998.  
No explanation as to why he failed to appear was submitted to 
the RO.  In the alternative, it was not clear from the 
instant record that the notice was sent to the correct 
location or that it was not returned as undeliverable.  

The claim was therefore remanded again in January 1999 to 
afford the veteran another opportunity to assist the VA in 
obtaining additional evidence.  Another VA examination was 
also requested and confirmation of notification by the VA was 
requested to be placed in the veteran's file.  

The veteran again failed to respond to the VA's letter and to 
report for an examination.  The Remand clearly stated that in 
the event that the veteran failed to report for the VA 
examination, the examiner was to review the claims file and 
entered an opinion as to whether there was any evidence of a 
mental disorder due to the veteran's period of service.  This 
instruction was emphasized by the RO in its instruction to 
the VA examination unit.

The VA examining unit failed to render the opinion requested.  
As such, the Board must regretfully remand this claim yet 
again.  The appellant's representative has requested the 
remand.  In view of the holding in Stegall v. West, 11 Vet. 
App. 268 (1998), the Board concludes that additional 
development must be undertaken.

To ensure full compliance with due process requirements, the 
case is again REMANDED to the RO for the following 
development:

1. The veteran's complete claim's file 
should be reviewed by a Board of two VA 
psychiatrists.  Based on a review of the 
entire evidence of record, the examiners 
should provide opinions as to whether it 
is at least as likely as not that any 
current psychiatric disability preexisted 
service, was first manifest during 
service, or had its onset after service.  
If it is determined that a current 
psychiatric disability preexisted 
service, the examiners should indicate 
whether it is at least as likely as not 
that the preexisting disability increased 
in severity during service.  If it is 
determined that a preexisting psychiatric 
disability increased in severity during 
service, the examiners should indicate 
whether the increase was clearly and 
unmistakably due to the natural progress 
of the disability.  The factors upon 
which the medical opinions are based must 
be set forth on the record.  If the 
disorder is unrelated to service, that 
too should be set forth in the record.  
If no opinion can be entered without 
resort to speculation, that too should be 
noted.

2.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a nervous disorder, 
including schizophrenia.  To the extent 
the benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  This document should include 
the reasons and bases for the holdings.  
Thereafter, the veteran and his 
representative should be afforded a 
reasonable opportunity to respond 
thereto.  The case should then be 
returned to the Board in accordance with 
applicable procedures.

No action is required of the appellant until further notice.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


